Jackson, Chief Justice.
James M. Elliott applied by bill in equity to the judge of the superior court of the county of Floyd, holding and *767exercising chancery powers, for a writ of injunction against the commissioners of roads and revenues of that county, to prohibit them from incurring a debe in coupon bonds of $40,000 in order to re-build certain bridges swept away by the recent flood. The chancellor refused the writ of injunction, and error is assigned on that refusal.
The allegations, are that the bridges are necessary, and ought to be re-built, but that the proper course to raise .the money is by taxation, and not by incurring a debt, though the commissioners propose to take a vote of the people upon the question of incurring the debt, and do not contemplate creating the bonded debt unless authorized by that vote; that some of the bridges are partly in the city of Rome, and the commissioners cannot so re-build without the sanction of the municipality of Rome, and that the commissioners cannot hold the election which they propose without legislative authority.
It appears from the allegations in the bill that the commissioners, by special act of the general assembly, purchased the bridges which adjoin and touch the city, and control the same as county officers by reason of such purchase of them, and making them free to all the people, they having been formerly toll bridges. We do not see, therefore, why they may not re build that which the county, by authority of law, purchased for the people of the county. Moreover, it is inconceivable that the city will object to the county re-building bridges essential to its commercial prosperity. Again, the city has made no opposition up to this time, and does not intervene, as a party, and why the complainant assumes to interpose for the city nowhere appears in this record, his allegation being that he is a citizen and tax-payer of the county. We are unable, therefore, to see any valid reason on this ground to enjoin the action of the commissioners. .
It is for the commissioners, and not for the complainant, to determine whether immediate taxation or a new debt with gradual taxation to pay it by degrees as the bonds *768fall due [is best] ; or, in other words, whether it is more advisable to raise forty thousand dollars out of the people in one year, and that the year of this terrible freshet, which must have damaged private, as well as public property, or to incur the debt and raise it in annual taxation for smaller sums annually drawn from the people. When they decide, and the requisite number of voters authorize the new debt, all other mouths are shut. The minority must yield.
So that the whole question turns on the authority of the commissioners under the constitution and laws to order the election, and if the result be favorable by the vote, to issue the bonds.
The cQnstitution declares that the debt of the county shall not exceed seven per cent, of the assessed value of its taxable property, and that it shall not “ incur any new debt .... without the assent of two-thirds of the qualified voters thereof at an election for that purpose, to be held as may be prescribed by law.” Constitution, Code, §5191.
An act was passed prescribing the manner of that vote to test the desire of the people, on the 14th of October, 1879, codified in §508 (i), (j), (k), (1) and (m) of our Code.
Therefore, the constitution sanctions the action of the commissioners in the 1st paragraph of the 7th section of the 7th article thereof, codified in section 5191 of the Code, when the law shall prescribe how the election shall be held, and the act of 1879 prescribes how; and when the election held in that way by a two-thirds vote sanctions the new debt, it binds the county. It is nowhere alleged that its present debt exceeds 7 per cent, of the assessed value of all its property, and what is not alleged does not exist, so far as this case .is concerned.
In the County of Dougherty vs. Boyt et al., 71 Ga., 484, it was held that this general law, codified in section 508 (i) et seq., must be followed over a subsequent local law on the subject of a bonded debt for a bridge; if, therefore, any special lav of the general assembly should nov pre*769scribe a different mode', it would be invalid, but the gen-' eral law would rule, as codified in §508 (i), etc. ■
Judgment affirmed.